         Case 2:19-cv-00045-JM Document 128 Filed 10/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

ALAN DOERING                                                                       PLAINTIFF
ADC #106115

v.                                  2:19-cv-00045-JM-JJV

WENDY KELLEY, Director, ADC; et al.                                            DEFENDANTS


                                        JUDGMENT

       Consistent with the previously entered Orders, Plaintiff’s claims are DISMISSED, and this

case is CLOSED. It is certified that an in forma pauperis appeal from this Judgment would not

be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 14th day of October 2020.




                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
